Title: To John Adams from Jabez Bingham, 6 February 1796
From: Bingham, Jabez
To: Adams, John



Sir
Riding Feb’y 6th. 1796

have you heard any thing from your Son John—and shall I be the barrer of Agreeable, or disagreeable News—if I tell you he is alive, and in good Helth, (my Story must be my Appollogy for writing this letter), some time in April 1793, I was  at the Natchees, on the Missicippia—and one Afternoon, while I lay in the Harber, your Son came on board, and soon let me know he was from New England, and that his Name was Adams—this led me to Inquire more perticular, and he told me his Father was the Vice President of the United States. he also told me of many things, that hapned to him in Early life and mentioned so many characters in and about Boston that I know, to be fact that he convinced me he had been there and I had no doubt but he had told me the Truth—his appearence was very genteel and an open frankness appeared in his conversation, much superier to any I had seen in that Country—when he related to me his faults and the consiquences that Insued, the big Tear freequentley burst from the sweling Eye, and I was obliged to acompany him—I did not inquire into the perticular causes of his Emigration, nor did he tell me, but ondly hinted that it was an affair of Love—in the evening I invited him up to a Tavern, to take a glass of wine. he seem’d at first to be at a stand and paused some time, I guised at his difficulty, and offered him my Prasse, he hissitated no longer, but accompanied me In, “we had scarse drank one glass” when Capt. Cabe a Spanish officer came in, and in a very Imperious Maner bid him be gone & out of the room, your Son tryed to reason with him, but in vain, the Landlord also joind with the Captain, and he was turnd out of Doors—this gave me much uneasiness and I inquired the reason of their treatment of Mr: Adams. they said he was a Vagobond; and had no right to Gentlemen company, for he never had any Money, nor never paid any thing, I told them I had Invited him in, and knew the Character of his Family which, I told them, and by my Intercession he was Invited in, but the affair had put and end to the conviveolty of the evening, I desired him to caul in the Morning on Board but he did not come towards Noon I saw him and ask’d his liberty to go and see you his Father, when I arrived at Philedelphia But this he wholly dene’d me and beged I would never mention his Name in New England—after this the Landlord (one John Ardon) told me he was an Impostor and he did not beleave his Name was Adams” thise two Circomstances made me suspect I had been Imposed upon, but yet I alwas felt for him for he had much won my Heart, and sundry times I have been on the point of writing to your Excellency, and what finally determined me to do it, was—that the said John Ardon came to Bedston four weaks Ago, and I inquired after your son, he told me he was about thier yet and could not get away for he ow’d above five Hundred pounds, and they never would let him come away till he paid all off—and yesterday I hapned to light upon one Briant Whooper a young man from Boston, now at Herrisburg, and he told me that your Son was gone off and that you all thought him Dead—Thise reasons have Indused me to give you this Information, contrary to your Sons wishes—if I have given you any satisfaction, I am amply paid, and O! how should I rejoice to hear he is returnd to a Father that will receive him with open Arms; I beleave he would come if he could—and can I say, or do, anything to save him from Distruction will it be of any sirvice for me to plead in his behalf No your own Great Good since can, best Wch you Thot to do—I live near Bedston Old Fourt, am now on my way to New Hampsheire, but Shall return in two months and Intend a Voiyge down the River next season and should be happy in Executing your Commands, one line given to Coll Wm. Wallace who is a member of the House of Representatives will come safe to me—
Pray Great Sir Pardon me if I have done wrong—I am with affection / for your Charactor,  and for you Son / your unknown / Humble Sert
Jabez Bingham